Exhibit 99.1 Date: May 4, 2015 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: MAG SILVER CORP. Dear Sir/Madam: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : May 15, 2015 Record Date for Voting (if applicable) : May 15, 2015 Beneficial Ownership Determination Date : May 15, 2015 Meeting Date : June 22, 2015 Meeting Location (if available) : Vancouver Club 915 West Hastings Street Vancouver, B.C. Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 55903Q104 CA55903Q1046 Sincerely, Computershare Agent for MAG SILVER CORP.
